Exhibit 10.30

HERITAGE BANKSHARES, INC.

DEFERRED COMPENSATION PLAN TRUST

Effective February 1, 2010



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

TABLE OF CONTENTS

 

Section

       

Page

Article I    Establishment of Trust    2     1.01    Initial Deposit    2
    1.02    Irrevocability    2     1.03    Trust Status    2     1.04   
Exclusive Purpose    2     1.05    Additional Deposits    2     1.06    Change
in Control    2 Article II    Payments to Plan Participants and Their
Beneficiaries    4     2.01    Payment Schedule    4     2.02    Benefit
Determination    4     2.03    Payment to Participant or Beneficiary    4
Article III    Trustee Responsibility Regarding Payments to Trust Beneficiary
When the Company is Insolvent    5     3.01    Cessation of Payments    5
    3.02    Determination of Insolvency    5     3.03    Reestablishment of
Payments    6 Article IV    Payments to the Company    7 Article V    Investment
Authority    8     5.01    Investment of Trust    8     5.02    Substitution of
Assets    8     5.03    Investment Committee Direction    8     5.04    Powers
of the Trustee    8 Article VI    Disposition of Income    10 Article VII   
Accounting by Trustee    11 Article VIII    Responsibility of Trustee    12
    8.01    Standard of Care    12     8.02    Indemnification    12     8.03   
Consultation with Legal Counsel    12     8.04    Agents and Other Professionals
   12     8.05    Trustee Powers    12     8.06    Loans    13     8.07   
Unlawful Gain    13

 

i



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

Article IX    Compensation and Expenses of Trustee    14 Article X   
Resignation and Removal of Trustee    15     10.01    Resignation of Trustee   
15     10.02    Removal of Trustee    15     10.03    Appointment of Successor
Trustee    15     10.04    Appointment of Successor Trustee Following Change in
Control    15     10.05    Transfer of Assets    15 Article XI    Appointment of
Successor    16     11.01    Appointment of Successor or Trustee    16     11.02
   Indemnity of Successor Trustee    16 Article XII    Amendment or Termination
   17     12.01    Amendment    17     12.02    Termination    17     12.03   
Approval of Termination    17     12.04    Amendment Following a Change in
Control    17 Article XIII    Miscellaneous    18     13.01    Severability   
18     13.02    Non-assignability    18     13.03    Governing Law    18 Article
XIV    Effective Date    19 Article XV    Signature Page    20 Exhibit I   
Plans Funded Through the Trust    21 Exhibit II    Change in Control Definition
   22

 

ii



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

This Agreement authorized by the Board of Directors of Heritage Bankshares,
Inc., on January 27, 2010, and made effective February 1, 2010, by and between
Heritage Bankshares, Inc., Heritage Bank (collectively, together with their
affiliates and successors, the “Company”) and John O. Guthrie (“Trustee”).

RECITALS:

WHEREAS, the Company has adopted the plans listed on Exhibit I to this Trust and
may adopt additional nonqualified deferred compensation plans or arrangements
after the date of this Agreement (the “Plans”);

WHEREAS, the Company has incurred or expects to incur liability under the terms
of the Plans with respect to the individuals participating therein;

WHEREAS, the Company wishes to establish a trust (hereinafter called the
“Trust”) and to contribute to the Trust assets that shall be held hereunder,
subject to the claims of the Company’s general creditors in the event of the
Company’s Insolvency (as defined herein), until paid to the Plans’ participants,
and their beneficiaries in such manner and at such times as specified in the
Plans;

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plans as unfunded
plans maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974, as amended (ERISA); and

WHEREAS, it is the intention of the Company to make contributions to the Trust
from time to time to provide itself a source of funds to assist it in meeting
its obligations under the Plans, provided, however, that there shall be no
additional plans designated to participate in the Trust following a Change in
Control (as defined herein).

 

1



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed as of follows:

ARTICLE I

Establishment of Trust

1.01. Initial Deposit

The Company hereby deposits with the Trustee in trust $1.00, which shall become
the principal of the Trust to be held, administered and disposed of by the
Trustee as provided in this Trust Agreement.

1.02. Irrevocability

The Trust hereby established is irrevocable.

1.03. Trust Status

The Trust is intended to be a grantor trust, of which the Company is the
grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended (the Code), and
shall be construed accordingly.

1.04. Exclusive Purpose

The principal of the Trust, and any earnings thereon shall be held separate and
apart from other funds of the Company and shall be used exclusively for the uses
and purposes of the Plans’ participants and general creditors as herein set
forth. Plan participants and their beneficiaries shall have no preferred claim
on, or any beneficial ownership interest in, any asset of the Trust. Any rights
created under the Plans and this Trust Agreement shall be mere unsecured
contractual rights of Plan participants and their beneficiaries against the
Company. Any assets held by the Trust will be subject to the claims of the
Company’s general creditors under federal and state law in the event of
Insolvency, as defined in Trust section 3.01.

1.05. Additional Deposits

The Company shall make additional deposits of cash or other property in trust
with the Trustee to augment the principal to be held, administered and disposed
of by Trustee as required by the Plans and provided in this Trust Agreement.
Neither the Trustee nor any of the Plans’ participants or beneficiaries shall
have any right to compel such additional deposits, provided, however, that
following a Change in Control the Trustee may compel additional deposits
necessary for the administration of the Trust, including, but not limited to,
legal, accounting and other similar fees.

1.06. Change in Control

Upon a Change in Control (as defined in Exhibit II to this Trust), the Company
shall, as soon as possible, but in no event longer than ten days following the
Change in Control, make an irrevocable contribution to the Trust in an amount
that is sufficient to pay each of the Plans’

 

2



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

participants or beneficiaries the benefits to which the Plans’ participants or
their beneficiaries would be entitled pursuant to the terms of the Plans as of
the Change in Control. The Company may engage an independent actuary who shall
determine the amount of such irrevocable contribution. The Trustee may compel
additional deposits necessary to pay each of the Plans’ participants or their
beneficiaries the benefits to which the Plans’ participants or the beneficiaries
would be entitled pursuant to the terms of the Plans as of the Change in
Control. The Trustee also may compel any additional deposits necessary to pay
benefits to which the Plans’ participants or beneficiaries would be entitled
following a Change in Control. All of such benefits shall be determined, both as
to amount and entitlement, by the Trustee in its sole and absolute discretion.

 

3



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

ARTICLE II

Payments to Plan Participants and Their Beneficiaries

2.01. Payment Schedule

To the extent that benefits under the Plans are being paid from the Trust, the
Company shall deliver to Trustee annually and upon a Change in Control a
schedule (the “Payment Schedule”) that indicates the amounts payable in respect
of each of the Plans’ participants (and their beneficiaries), that provides a
formula or other instructions acceptable to the Trustee for determining the
amounts so payable, the form in which such amount is to be paid (as provided for
or available under the Plans), and the time of commencement for payment of such
amounts. Except as otherwise provided herein, the Trustee shall make payments to
each of the Plans’ participants and their beneficiaries in accordance with such
Payment Schedule. The Trustee shall make provision for the reporting and
withholding of any federal, state or local taxes that may be required to be
withheld with respect to the payment of benefits pursuant to the terms of the
Plans and shall pay amounts withheld to the appropriate taxing authorities or
determine that such amounts have been reported, withheld and paid by the
Company.

2.02. Benefit Determination

The entitlement of a Plan participant or his or her beneficiaries to benefits
under the Plans shall be determined by the Company or such party as it shall
designate under the Plans, and any claim for such benefits shall be considered
and reviewed under the procedures set out in the Plans, provided, however, that
following a Change in Control, the final benefit determination with respect to
both the entitlement and the amount and timing of benefits for the Plans’
participants and beneficiaries shall rest with the Trustee in its sole and
absolute discretion, in accordance with the terms of the Plans.

2.03. Payment to Participant or Beneficiary

The Company may make payment of benefits directly to the Plans’ participants or
their beneficiaries as they become due under the terms of the Plans. The Company
shall notify the Trustee of its decision to make payment of benefits directly
prior to the time amounts are payable to participants or their beneficiaries. In
addition, if the principal of the Trust, and any earnings thereon, are not
sufficient to make payments of benefits in accordance with the terms of the
Plans, the Company shall make the balance of each such payment as it falls due.
The Trustee shall notify the Company when principal and earnings are not
sufficient. In such case when the principal of the Trust, and any earnings
thereon are insufficient to make payments in accordance with the terms of the
Plans, the Trustee shall make payments first to those participants and
beneficiaries in pay status (on a pro rata basis if necessary) and on a pro rata
basis to any additional participants and beneficiaries in the order in which
they become entitled to benefits.

 

4



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

ARTICLE III

Trustee Responsibility Regarding Payments

to Trust Beneficiary When the Company is Insolvent

3.01. Cessation of Payments

The Trustee shall cease payment of benefits to the Plans’ participants and their
beneficiaries if the Company is Insolvent. The Company shall be considered
“Insolvent” for purposes of this Trust Agreement if (i) the Company is unable to
pay its debts as they become due or (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.

3.02. Determination of Insolvency

At all times during the continuance of this Trust, as provided in Trust
section 1.03, the principal and income of the Trust shall be subject to claims
of general creditors of the Company under federal and state law as set forth
below.

(a) The Board of Directors or the Chief Executive Officer of the Company shall
have the duty to inform the Trustee in writing of the Company’s Insolvency. If a
person claiming to be a creditor of the Company alleges in writing to the
Trustee that the Company has become Insolvent, the Trustee shall determine
whether the Company is Insolvent and, pending such determination, the Trustee
shall discontinue payment of benefits to the Plans’ participants and their
beneficiaries. The insolvency of any member of the controlled group (as defined
in Code section 414) of the Company shall not in and of itself, cause the
Company or any other member of the Company’s controlled group to be deemed
Insolvent.

(b) Unless the Trustee has actual knowledge of the Company’s Insolvency, or has
received notice from the Company or a person claiming to be a creditor alleging
that the Company is Insolvent, the Trustee shall have no duty to inquire whether
the Company is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company’s solvency as may be furnished to the Trustee and that
provides the Trustee with a reasonable basis for making a determination
concerning the Company’s solvency.

(c) If at any time the Trustee has determined that the Company is Insolvent, the
Trustee shall discontinue payments to the Plans’ participants or their
beneficiaries and shall hold the assets of the Trust for the benefit of the
Company’s general creditors. Nothing in this Trust Agreement shall in any way
diminish any rights of the Plans’ participants or their beneficiaries to pursue
their rights as general creditors of the Company with respect to benefits due
under the Plans or otherwise.

(d) The Trustee shall resume the payment of benefits to the Plans’ participants
or their beneficiaries in accordance with Article II of this Trust Agreement
only after the Trustee has determined that the Company is not Insolvent (or is
no longer Insolvent).

 

5



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

3.03. Reestablishment of Payments

Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Trust section 3.02 and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to the
Plans’ participants or their beneficiaries under the terms of the Plans for the
period of such discontinuance, less the aggregate amount of any payments made to
the Plans’ participants or their beneficiaries by the Company in lieu of the
payments provided for hereunder during any such period of discontinuance plus
earnings on such difference based on the average interest rate in effect for
30-day Treasury bills over such period of discontinuance.

 

6



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

ARTICLE IV

Payments to the Company

Except as provided in Article III hereof, the Company shall have no right or
power to direct the Trustee to return to the Company or to divert to others any
of the Trust assets before all payment of benefits have been made to the Plans’
participants and their beneficiaries pursuant to the terms of the Plans.

 

7



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

ARTICLE V

Investment Authority

5.01. Investment of Trust

The Trustee may invest in securities (including stock or rights to acquire
stock) or obligations issued by the Company. All rights associated with assets
of the Trust shall be exercised by the Trustee or the person designated by the
Trustee, and shall in no event be exercisable by or rest with Plan participants,
except that voting rights and dividend rights with respect to Trust assets will
be exercised by the Company.

5.02. Substitution of Assets

The Company shall have the right at anytime, and from time to time in its sole
discretion, to substitute assets of equal fair market value for any asset held
by the Trust. This right is exercisable by the Company in a nonfiduciary
capacity without the approval or consent of any person in a fiduciary capacity.
Provided, however, that following a Change in Control, the substitution of
assets may be made only with the approval of the Trustee.

5.03. Investment Committee Direction

The authority of the Trustee described in Trust sections 5.01 and 5.04 shall be
exercised in accordance with the guidelines and directions issued to the Trustee
by the Company’s Board of Directors or by the Chief Financial Officer of the
Company provided, however, that following a Change in Control, the authority of
the Trustee described in Trust sections 5.01 and 5.04 shall be exercised by the
Trustee in its sole and absolute discretion.

5.04. Powers of the Trustee

The Trustee shall have the following powers:

(a) to invest and reinvest the Trust in such investments as it may deem proper
and suitable for the purposes of the Trust including, by way of example and not
limitation: notes, bonds, obligations, stock either common or preferred,
warrants, rights, securities convertible into common stock, mutual funds either
open or closed end, obligations of the United States, any state of the United
States or any municipality or agency thereof, mortgages and real estate whether
developed or undeveloped, interests in real estate investment trusts, leaseholds
of any duration, savings accounts, certificates of deposit and other types of
time deposits with any financial institution (including a corporate trustee,
where applicable), individual and group insurance policies or contracts, and
annuity contracts;

(b) to keep, retain and safeguard any and all investments properly constituting
the Trust and to dispose of such property by sale, exchange or otherwise;

(c) to sell, assign, exchange, transfer, convey or otherwise dispose of any or
all of the investments or property constituting the Trust at either public or
private sale for cash or other

 

8



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

consideration or for deferred payments, and for the purpose of selling,
assigning, transferring or conveying the same, to make, execute, acknowledge and
deliver any and all instruments of conveyance or assignments in such form and
with such warranties and covenants as the Trustee may deem proper; and in the
event of any sale, conveyance, exchange or other disposition of any asset of the
Trust, the purchaser shall not be required in any way to see to the application
of the purchase money or other consideration passing in connection therewith;

(d) to vote any stocks, bonds or other securities held in the Trust at any
meeting of stockholders, bondholders, or other security holders, and to delegate
the power so to vote to attorneys-in-fact or by proxies under power of attorney,
restricted or unrestricted, and to join in or dissent from or oppose the
reorganization, recapitalization, consolidation, sale or merger of a corporation
or properties in which the Trustee may hold stocks, bonds, or other securities,
or in which it may be interested;

(e) to take up or subscribe for any rights or exercise any subscription or
conversion privilege in any stocks, bonds, notes or other securities
constituting the Trust;

(f) to compromise, adjust, arbitrate, sue or defend, abandon or otherwise deal
with and settle claims in favor of or against the Trust or relating to any of
the assets of the Trust;

(g) to hold property in the name of the Trustee or the name of nominees, or to
retain such investments unregistered or in a form permitting transfer by
delivery; provided that the books and records of the Trustee shall at all times
show that such investments are a part of the Trust and the Trustee shall be
liable for the acts of its nominees;

(h) to make and execute all instruments necessary or proper to carry out the
powers conferred herein;

(i) to write covered call options and utilize similar investment techniques to
the extent it deems such techniques prudent under the circumstances; and

(j) to do all other things which shall be necessary to carry out the powers
specified herein and perform its duties under this Trust.

 

9



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

ARTICLE VI

Disposition of Income

During the term of this Trust, all income received by the Trust, net of expenses
and taxes unless otherwise paid by the Company, shall be accumulated and
reinvested.

 

10



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

ARTICLE VII

Accounting by Trustee

The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within 60 days following the close of each calendar
year and within 30 days after the removal or resignation of the Trustee, the
Trustee shall deliver to the Company a written account of its administration of
the Trust during such year or during the period from the close of the last
preceding year to the date of such removal or resignation, setting forth all
investments, receipts, disbursements and other transactions effected by it,
including a description of all securities and investments purchased and sold
with the cost or net proceeds of such purchases or sales (accrued interest paid
or receivable being shown separately), and showing all cash, securities and
other property held in the Trust at the end of such year or as of the date of
such removal or resignation, as the case may be.

 

11



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

ARTICLE VIII

Responsibility of Trustee

8.01. Standard of Care

The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by the Company which is contemplated by, and in conformity with,
the terms of the Plans or this Trust and is given in writing by an authorized
employee of the Company. In the event of a dispute between the Company and a
party, the Trustee may apply to a court of competent jurisdiction to resolve the
dispute.

8.02. Indemnification

If the Trustee undertakes or defends any litigation arising in connection with
this Trust, other than litigation arising from actions taken by the Trustee in
conflict with the terms of this Trust or as a result of the Trustee’s negligence
or willful misconduct, the Company agrees to indemnify the Trustee against the
Trustee’s costs, expenses and liabilities (including, without limitation,
attorneys’ fees and expenses) relating thereto and to be primarily liable for
such payments. If the Company does not pay such costs, expenses and liabilities
in a reasonably timely manner, the Trustee may obtain payment from the Trust.

8.03. Consultation with Legal Counsel

The Trustee may consult with legal counsel (who may also be counsel for the
Company generally) with respect to any of its duties or obligations hereunder.

8.04. Agents and Other Professionals

The Trustee may hire and rely on advice given by agents, accountants, actuaries,
investment advisors, financial consultants or other professionals to assist it
in performing any of its duties or obligations hereunder.

8.05. Trustee Powers

The Trustee shall have, without exclusion, all powers conferred on trustees by
applicable law, unless expressly provided otherwise herein, provided, however,
that if an insurance policy is held as an asset of the Trust, the Trustee shall
have no power to name a beneficiary of the policy other than the Trust, to
assign the policy (as distinct from conversion of the policy to a different
form) other than to a successor trustee, or to loan to any person (other than
the Company) the proceeds of any borrowing against such policy.

 

12



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

8.06. Loans

However, notwithstanding the provisions of Trust section 8.05, the Trustee may
loan to the Company the proceeds of any borrowing against an insurance policy
held as an asset of the Trust.

8.07. Unlawful Gain

Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Code.

 

13



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

ARTICLE IX

Compensation and Expenses of Trustee

The Company shall pay all administrative and Trustees’ fees and expenses. If not
so paid, the fees and expenses shall be paid from the Trust.

 

14



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

ARTICLE X

Resignation and Removal of Trustee

10.01. Resignation of Trustee

The Trustee may resign at any time by written notice to the Company, which shall
be effective 60 days after receipt of such notice unless the Company and the
Trustee agree otherwise.

10.02. Removal of Trustee

The Trustee may be removed by the Company or a successor entity on 60 days
notice or upon shorter notice accepted by Trustee; provided, however, that upon
a Change in Control, as defined herein, the Trustee may not be removed by the
Company for one year.

10.03. Appointment of Successor Trustee

If the Trustee resigns or is removed, a successor shall be appointed, in
accordance with Article XI hereof, by the effective date of resignation or
removal under Trust section 10.01 or 10.02. If no such appointment has been
made, the Trustee may apply to a court of competent jurisdiction for appointment
of a successor or for instructions. All expenses of the Trustee in connection
with the proceeding shall be allowed as administrative expenses of the Trust.

10.04. Appointment of Successor Trustee Following Change in Control

If the Trustee resigns within one year of a Change in Control, the Company or a
successor entity shall select a successor trustee in accordance with the
provisions of Trust section 11.01 prior to the effective date of the Trustee’s
resignation.

10.05. Transfer of Assets

Upon resignation or removal of the Trustee and appointment of a successor
trustee, all assets shall subsequently be transferred to the successor trustee.
The transfer shall be completed within 60 days after receipt of notice of
resignation, removal or transfer, unless the Company extends the time limit.

 

15



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

ARTICLE XI

Appointment of Successor

11.01. Appointment of Successor or Trustee

If the Trustee resigns or is removed in accordance with the provisions of Trust
sections 10.01 or 10.02, the Company may appoint any unaffiliated third party
that may be granted trustee powers under state law as a successor to replace the
Trustee upon resignation or removal. Notwithstanding the foregoing, if the
Trustee resigns within one year of a Change in Control in accordance with the
provisions of Trust section 10.04, the Company may appoint any third party, such
as a national bank trust department, that may be granted corporate trustee
powers under state law as a successor to replace the Trustee upon resignation or
removal. The appointment shall be effective when accepted in writing by the new
trustee, who shall have all of the rights and powers of the former Trustee,
including ownership rights in the Trust assets. The former Trustee shall execute
any instrument necessary or reasonably requested by the Company or the successor
trustee to evidence the transfer.

11.02. Indemnity of Successor Trustee

The successor Trustee need not examine the records and acts of any prior Trustee
and may retain or dispose of existing Trust assets, subject to Articles VII and
VIII hereof. A successor Trustee shall not be responsible for and the Company
shall indemnify and defend a successor Trustee from any claim or liability
resulting from any action or inaction of any prior Trustee or from any other
past event, or any condition existing at the time it becomes successor Trustee.

 

16



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

ARTICLE XII

Amendment or Termination

12.01. Amendment

The Trust Agreement may be amended by a written instrument executed by the
Trustee and the Company. Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Plan or shall make the Trust revocable after it
has become irrevocable in accordance with Trust section 1.02.

12.02. Termination

The Trust shall not terminate until the date on which Plan participants and
their beneficiaries are no longer entitled to benefits pursuant to the terms of
the Plans and all administrative expenses of the Trust shall have been paid,
unless sooner revoked in accordance with Trust section 1.02. Upon termination of
the trust any assets remaining in the Trust shall be returned to the Company.

12.03. Approval of Termination

Upon written approval of all participants or beneficiaries entitled to payment
of benefits pursuant to the terms of the Plan, the Company may terminate this
Trust prior to the time all benefit payments under the Plan have been made. All
assets in the Trust at termination shall be returned to the Company.

12.04. Amendment Following a Change in Control

Any other provision of this Trust to the contrary notwithstanding, the Trust may
not be amended by the Company for one year following a Change in Control, except
to the extent necessary to satisfy any legal or regulatory requirements under
federal or state law and to retain current tax status with respect to payments
to the Plans’ participants and beneficiaries.

 

17



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

ARTICLE XIII

Miscellaneous

13.01. Severability

Any provision of this Trust Agreement prohibited by law shall be ineffective to
the extent of any such prohibition, without invalidating the remaining
provisions hereof.

13.02. Non-assignability

Benefits payable to Plan participants and their beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.

13.03. Governing Law

This Trust Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Virginia.

 

18



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

ARTICLE XIV

Effective Date

The effective date of this Trust Agreement shall be February 1, 2010.

 

19



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

ARTICLE XV

Signature Page

As evidence of its adoption of the Trust, the Company and the Trustee have
caused this document to be executed by their duly authorized officers as of the
1st day of February 2010.

 

Heritage Bankshares, Inc. By:  

/s/ Peter M. Meredith, Jr.

  Chairman of the Board Heritage Bank By:  

/s/ Peter M. Meredith, Jr.

  Chairman of the Board TRUSTEE By:  

/s/ John O. Guthrie

  John O. Guthrie, Trustee

 

20



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

EXHIBIT I

Plans Funded Through the Trust

Heritage Bankshares, Inc. Supplemental Executive Retirement Agreement with
Michael S. Ives, effective September 23, 2009

Heritage Bankshares, Inc. Executive Deferred Compensation Agreement with Michael
S. Ives, effective February 1, 2010

 

21



--------------------------------------------------------------------------------

Heritage Bankshares, Inc.

Deferred Compensation Plan Trust

Effective February 1, 2010

 

EXHIBIT II

Change in Control Definition

For purposes of this Trust Agreement, Change in Control shall mean:

A Change in Control occurs on the first to occur of (i) the date that any one
person, or more than one person, acting as a group, acquires ownership of stock
of the Company that, together with stock held by such person or group
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company; (ii) the date that any one person or group acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company;
(iii) a majority of the members of the Board’s being replaced during any 12
month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or (iv) the date that any one person or group acquires assets (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) from the Company that have a total gross
fair market value equal to or more than 40% of the total gross fair market value
of all the assets of the Company immediately before such acquisition. This
definition of Change in Control shall be interpreted in a manner that is
consistent with Treasury Regulation section 1.409A-3(i)(5).

 

22